Citation Nr: 0611633	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability, 
including hypertension and transient ischemic attacks (TIAs), 
as a result of medication issued by the Department of 
Veteran's Affairs on March 22, 2001.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in September 2002 and the undersigned in 
January 2005.  Transcripts of the hearings are of record.  

In April 2005, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the veteran does not have any additional disability caused by 
VA medical treatment, to include the administration of 
medications.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for additional cardiovascular disability, 
including hypertension and transient ischemic attacks (TIAs), 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in March 2003.  The veteran was told of 
the requirements to successfully establish his claim for 
compensation under 38 U.S.C. §1151, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the March 2003 
notice letter was subsequently considered by the RO in the 
January 2006 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C. §1151, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records, post-service VA treatment 
records, and private treatment records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examination in May 2005 and an addendum was issued in 
December 2005.  The duty to notify and assist having been met 
by the RO to the extent possible, the Board turns to the 
analysis of the veteran's claim on the merits.


II.  Compensation under 38 U.S.C. §1151

It is undisputed that on March 22, 2001, the veteran was 
issued two bottles of VA-prescribed medications by mail.  
These were reportedly labeled Trazodone (100 mg tablets) and 
Sertraline (100 mg tablets).  It is further undisputed that 
the bottles were not properly labeled.  VA officials stated 
that he received Trazodone in the bottle labeled Sertraline, 
and Sertraline in the bottle labeled Trazodone.  The veteran 
contends, however, that Sertraline was contained in both 
bottles, including the bottle labeled Trazodone, and that 
taking the excessive dose of Sertraline caused him to have 
hypertension and TIAs.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in September 2001.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2005).  A 
determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the record reveals that the veteran has a 
history of having headaches and dizziness, which have been 
attributed to cardiovascular problems.  Beginning in August 
1981, VA records shows that the veteran complained of severe 
headaches.  An electrocardiogram revealed nonspecific 
inferior st-segment depressions as abnormal and it was noted 
that these changes were suggestive of left ventricular 
hypertrophy on a non-voltage basis.  

Records from Baylor University Medical Center showed that in 
June 1990 the veteran complained of passing out and 
dizziness.  After several tests were performed, the overall 
impression was remote total occlusion, right internal carotid 
artery; irregular atherosclerotic plaque, left carotid 
artery; and bilateral moderate vertebral origin stenosis.  In 
1991, the veteran underwent an angiogram, which showed 
similar findings as above.  VA examination in October 1992 
revealed diagnoses of old occlusion of the right internal 
carotid artery and atherosclerotic cardiovascular disease.  

VA treatment records from September 1994 show that the 
veteran underwent a cardiac catheterization and a coronary 
arteriography and was diagnosed as having coronary artery 
disease, carotid artery disease, and multiple psychiatric 
disorders.  In October 1994, the veteran reported to having a 
"mini stroke", but could not recall the date it occurred.  

In July 1995, the veteran was afforded a VA examination.  The 
claims file was reviewed.  The veteran was noted as taking 
Sertraline 100 mg for his depression and Trazodone 50 mg at 
bedtime, among other medications.  His blood pressure at the 
time was 110/78.  Following a physical examination, the 
veteran was diagnosed as having chronic headaches, probably 
vascular in etiology; arteriosclerotic cardiovascular 
disease, with a history of multiple coronary occlusions; and 
peripheral arteriosclerosis with bruit over the right femoral 
artery and somewhat decreased pulses in the left foot.  The 
examiner opined that the veteran's chronic headaches were not 
etiologically related to being struck on the head with a beer 
bottle during service as the veteran obviously had severe 
arteriosclerotic disease.  

In May 2001, the veteran was admitted to Presbyterian 
Hospital of Greenville for complaints of chest pain, 
shortness of breath, vomiting, and possible strokes.  At that 
time, his maximum blood pressure was 150/80.  He was reported 
to have had a cardiac catheterization and a coronary artery 
bypass graft surgery in June 1999.  He was diagnosed as 
having a coronary insufficiency, status post coronary artery 
bypass graft in 1999; hypertension; lipid disorder; history 
of transient ischemic attack; history of carotid obstructive 
disease; and possible depression.  In June 2001, during 
private medical treatment from Dr. A. Saeed Ata, the veteran 
complained of having left face numbness.  Dr. Ata ruled out 
transient ischemic attack.  

On August 7, 2001, the veteran went to the VA emergency room 
for medication refills.  He stated that he discovered during 
treatment at Baylor University that his Trazodone was mixed 
up with the Sertraline.  He complained of lethargy and 
weakness.  On August 8, 2001, it was noted that the veteran 
had been taking 650 mg of Sertraline for some time and 
complained of problems with sleep, depression and anxiety.  
His blood pressure was reported as being elevated recently as 
well.  It was noted that the veteran's blood pressure should 
be checked regularly as increases in Zoloft (another name for 
Sertraline) may have caused the veteran's blood pressure to 
increase.  

On August 9, 2001, the veteran was again admitted to 
Presbyterian Hospital for confusion and ataxia.  The 
veteran's family stated that he was bumping into walls.  He 
was diagnosed as having confusion, possibly secondary to 
medication.  During that admission, the veteran suffered 
another cerebrovascular accident, which was reported as 
secondary to discontinued Plavix, that he was prescribed 3 to 
4 weeks earlier when he underwent a left carotid 
endarterectomy.  The veteran was instructed to discontinue 
taking Plavix the Thursday before.  The report stated that he 
was a very high risk for multiple cerebrovascular accidents.  

In May 2005, the veteran was afforded a VA examination.  The 
claims folder was reviewed.  After a physical examination and 
an electrocardiogram, the veteran was diagnosed as having 
ischemic heart disease, status post aortocoronary bypass 
1999, with stable angina; carotid artery disease, right 
carotid occlusion 100 percent and status post left carotid 
endarterectomy 2001; transient ischemic attack 2001, 
subsequent cerebrovascular accident TIA 2004; and 
hypercholesterolemia.  The examiner stated that the 
"cardiovascular disorder that is particularly noted at that 
point is persistent essential hypertension since June 2001, 
this could have been aggravated by the issuance of medication 
in March 22, 2001, but the current disorder was an event, not 
reasonably foreseeable as a result of VA treatment or care, 
since the [veteran] had significant atherosclerotic heart 
disease-carotid vascular disease and significant coronary 
vascular disease."  

In a December 2005 addendum, a different examiner provided 
the following opinion, after reviewing the records and 
discussing the case with the May 2005 VA examiner.  The 
examiner stated that there was no evidence of any additional 
disability or lingering affects, nor was there any medical 
evidence to suggest that there was any permanent worsening of 
his condition from the transient medication change.  
Regarding the veteran's hypertension, the examiner stated 
that there was no medical evidence of any permanent 
aggravation and to ascribe any aggravation to his 
hypertension would be speculating as to the change or 
possibility that there could be some transient increase in 
blood pressure due to different medication, but this was not 
a documented occurrence.  

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The Board notes that the August 8, 2001 VA record showed that 
an examiner stated, "Increases zoloft dosage may have caused 
the [veteran's] BP to have increased which in turn caused 
increases in BP meds."  This examiner did not state that the 
medication taken by the veteran caused hypertension or any 
cardiovascular disease, rather, he only indicated that it 
"may have" caused an increase in blood pressure.  
Regardless, this opinion was not based upon review of the 
claims folder.  Additionally, it is speculative and the 
qualified language of the opinion means that it has limited 
value.  

With respect to the May 2005 VA examiner's opinion, the 
phrasing was confusing and the examiner did not adequately 
respond to the questions posed in the Board's remand.  This 
opinion also has very little probative value.  

On the other hand, the VA examiner in December 2005 
specifically found that the overdose of medication did not 
cause any additional disability or lingering affects nor was 
there any permanent aggravation of the veteran's already 
existing conditions.  He stated that there were no documented 
medical occurrences of this and to ascribe any aggravation of 
the veteran's hypertension would be speculation.  The fact 
that the December 2005 VA doctor made a conclusive statement 
based upon consultation with the May 2005 VA examiner and 
review of the claims folder is highly probative when weighing 
his statement against those discussed above.  The medical 
evidence does not show that the veteran has any identifiable 
additional cardiovascular disability related to his VA 
treatment.  The question of whether the proximate cause of 
the disability was due to VA carelessness, negligence, lack 
of proper skill, or error in judgment is therefore moot.

The Board has considered the veteran's and his wife's 
assertions that VA's mislabeling of his medication resulted 
in hypertension and TIAs.  However, as laypersons without the 
appropriate medical training and expertise, they are not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the evidence discussed above, the Board finds 
that the probative medical evidence of record is against the 
claim.  The claim on appeal must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 



U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiovascular disability, 
including hypertension and TIAs, as a result of medication 
issued by the Department of Veteran's Affairs on March 22, 
2001, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


